                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                             CASE NO. 4: 1 8CR3088
                         Plaintiff,
         VS.
                                                             WAIVER OF PERSONAL
ERIC BERINGER,                                           APPEARANCE AT ARRAIGNMENT
                                                                 AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the Choose an item.;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the Choose an item..



Defendant                                             Date

                                                             OCI/d.7/I9
Attorney         efendant                             Date

                                             ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


        DATED this 27th day of September                     19
                                                         , 20_.

                                                      BY THE COURT:



                                                      MAGISTRATE JUDGE
                                                      UNITED STATES DISTRICT COURT
